 Case 1:20-cv-00153-IMK Document 9 Filed 11/23/20 Page 1 of 6 PageID #: 57



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


KYLE KUROSKI,

            Petitioner,

v.                                         CIVIL ACTION No. 1:20CV153
                                         CRIMINAL ACTION No. 1:16CR29
                                                (Judge Keeley)

UNITED STATES OF AMERICA,

            Respondent.


     MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION TO VACATE

       On August 5, 2020, the petitioner, Kyle Kuroski (“Kuroski”),

filed a motion to vacate, set aside, or correct his sentence under

28 U.S.C. § 2255 (Dkt. No. 1).1 For the reasons that follow, the

Court DENIES Kuroski’s § 2255 petition as untimely.

                             I. BACKGROUND

       On May 3, 2016, a grand jury sitting in the Northern District

of West Virginia indicted Kuroski on one count of being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2) (Case No. 1:16CR29, Dkt. No. 1). On June 16, 2016,

Kuroski signed a plea agreement in which he stipulated and agreed

that he had “knowingly possess[ed] a firearm despite the fact that

he was a convicted felon and, therefore, a prohibited person.”

(Id., Dkt. No. 18 at 5).



       1
        All docket numbers, unless otherwise noted, refer to
Civil Action No. 1:20CV153.
 Case 1:20-cv-00153-IMK Document 9 Filed 11/23/20 Page 2 of 6 PageID #: 58



KUROSKI V. USA                                                  1:20CV153
                                                                1:16CR29

  MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION TO VACATE

     After considering the testimony of Kenneth Peck, Special

Agent, Bureau of Alcohol, Tobacco, Firearms and Explosives, and

finding that Kuroski’s plea was knowing, voluntary, and freely

given, the Court accepted his guilty plea to violating 18 U.S.C. §§

922(g)(1) and 924(a)(2) (Id., Dkt. No. 19). On October 28, 2016,

the Court sentenced Kuroski to a 70 month-period of incarceration

to run consecutively to a term of imprisonment previously imposed

by the State of West Virginia for a parole violation (Id., Dkt. No.

32). Kuroski’s conviction became final on November 11, 2016,

fourteen (14) days after entry of judgment. Fed. R. App. P.

4(b)(1)(A)(i). Kuroski did not appeal his conviction or sentence.

     Long thereafter, on August 5, 2020, Kuroski moved to vacate

his sentence under 28 U.S.C. § 2255, contending that his guilty

plea must be vacated in light of the Supreme Court’s decision in

Rehaif v. United States, 139 S.Ct. 2191 (2019) (Dkt. No. 1). On the

same day, the Clerk notified Kuroski of his deficient pleading and

provided him with a court-approved form for § 2255 motions pursuant

to Local Rule of Prisoner Litigation Procedure 3.4 (Dkt. No. 3).

Kuroski received this notice on August 7, 2020, and filed his

motion on a court-approved form on August 21, 2020 (Dkt. No. 5).

     After initially screening Kuroski’s motion under the Rule 4(b)

of the Rules Governing § 2255 Proceedings, the Court found that the

                                    2
 Case 1:20-cv-00153-IMK Document 9 Filed 11/23/20 Page 3 of 6 PageID #: 59



KUROSKI V. UNITED STATES                                            1:20CV153
                                                                     1:16CR29

  MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION TO VACATE

motion appeared untimely and provided Kuroski with notice pursuant

to Hill v. Braxton, 277 F.3d 701, 706 (4th Cir. 2002), that his

motion would be dismissed unless he could demonstrate within thirty

(30) days that the one-year statute of limitations did not bar his

motion (Dkt. No. 6). On November 13, 2020, Kuroski notified the

Court that he did not object to dismissal of his petition as

untimely (Dkt. No. 8).

                                II. ANALYSIS

     In 1996, Congress enacted the Antiterrorism and Effective

Death Penalty Act (the “AEDPA”). Among other things, the AEDPA

amended    28   U.S.C.   §   2255   by   imposing   a   one-year   statute   of

limitations period on motions to vacate. This limitation runs from

the latest of:

     (1)    the date on which the judgment of conviction
            becomes final;
     (2)    the date on which the impediment to making a motion
            created by the governmental action in violation of
            the Constitution or laws of the United States is
            removed, if the movant was prevented from making a
            motion by such governmental action;
     (3)    the date on which the right was initially
            recognized   by   the   Supreme  Court   and   made
            retroactively applicable to cases on collateral
            review; or
     (4)    the date on which the facts supporting the claim or
            claims presented could have been discovered through
            the exercise of due diligence.

28 U.S.C. § 2255(f)(1)-(4).


                                         3
 Case 1:20-cv-00153-IMK Document 9 Filed 11/23/20 Page 4 of 6 PageID #: 60



KUROSKI V. UNITED STATES                                          1:20CV153
                                                                   1:16CR29

  MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION TO VACATE

     As noted above, for purposes of § 2255, Kuroski’s conviction

became    final   on   November   11,   2016.   See   Fed.   R.   App.   P.

4(b)(1)(A)(i). Although the one-year period of limitations under §

2255 expired on November 11, 2017, Kuroski did not file his § 2255

motion to vacate until August 5, 2020 (Dkt. No. 1-1). And while

Kuroski does not object to dismissal of his petition on timeliness

grounds, the Court finds it appropriate to explain its reasoning

given the precedent set by Rehaif v. United States, 139 S.Ct. 2191

(2019).

     Kuroski seeks § 2255 relief under Rehaif because it “voids his

conviction” and overturned longstanding precedent regarding 18

U.S.C. § 922(g)’s knowledge requirement. Rehaif, however, does not

save Kuroski’s petition. Unlike the petitioner in Rehaif, Kuroski

pleaded guilty to the § 922(g) conviction he now challenges.

Moreover, even if Rehaif does apply to guilty pleas, it cannot be

argued that the Government’s proffer at the plea hearing was

insufficient or that Kuroski’s stipulation to being a felon in

possession of a firearm was not knowingly or voluntarily made.

See United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993) (“A

knowing, voluntary, and intelligent guilty plea to an offense

conclusively establishes the elements of the offense and the

material facts necessary to support the conviction.”).

                                    4
 Case 1:20-cv-00153-IMK Document 9 Filed 11/23/20 Page 5 of 6 PageID #: 61



KUROSKI V. UNITED STATES                                                1:20CV153
                                                                         1:16CR29

  MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION TO VACATE

     Additionally,    Rehaif    did       not     announce    a   new    rule     of

constitutional law, but instead clarified the requirements of 18

U.S.C. §§ 922(g) and 924(a)(2). In re Palacios, 931 F.3d 1314, 1315

(11th Cir. 2019). Furthermore, the Supreme Court did not make

Rehaif retroactive to cases on collateral review. Id. (citing Tyler

v. Cain, 533 U.S. 656, 661-66, 121 S.Ct. 2478 (2001)). Accordingly,

Rehaif does not grant Kuroski a fresh statute of limitations clock

and the Court DENIES his § 2255 motion.

                            III. CONCLUSION

     For the reasons discussed, the Court DISMISSES this case WITH

PREJUDICE.

     It is so ORDERED.

     The Court DIRECTS the Clerk to enter a separate judgment order

in favor of the United States, to transmit copies of both orders to

Kuroski by certified mail, return receipt requested, and to counsel

of record by electronic means, and to strike this case from the

Court’s active docket.

                  IV. CERTIFICATE OF APPEALABILITY

     Pursuant   to   Rule   11(a)     of    the    Rules     Governing    §     2255

Proceedings, the district court “must issue or deny a certificate

of appealability when it enters a final order adverse to the


                                      5
 Case 1:20-cv-00153-IMK Document 9 Filed 11/23/20 Page 6 of 6 PageID #: 62



KUROSKI V. UNITED STATES                                              1:20CV153
                                                                       1:16CR29

  MEMORANDUM OPINION AND ORDER DENYING § 2255 MOTION TO VACATE

applicant” in such cases. If the court denies the certificate, “the

parties may not appeal the denial but may seek a certificate from

the court of appeals under Federal Rule of Appellate Procedure 22.”

28 U.S.C. § 2255(a).

      The Court finds it inappropriate to issue a certificate of

appealability    in   this    matter because    Kuroski      has    not   made    a

“substantial showing of the denial of a constitutional right.” See

28 U.S.C. § 2253(c)(2). A petitioner satisfies this standard by

demonstrating    that    reasonable       jurists   would     find    that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court   is    likewise    debatable.       See    Miller–El     v.

Cockrell, 537 U.S. 322, 336–38 (2003). Upon review of the record,

the Court concludes that Kuroski has failed to make the requisite

showing   and,    therefore,      DENIES     issuing    a     certificate        of

appealability.

DATED: November 23, 2020.

                                          /s/ Irene M. Keeley
                                          IRENE M. KEELEY
                                          UNITED STATES DISTRICT JUDGE




                                      6
